Per Curiam.

Claimant accuses the commission of abusing its discretion in finding Ohio Adm.Code 4121:l-3-09(F)(2) inapplicable,1 and refusing to consider whether Ohio Adm.Code 4121:l-3-03(J)(l) was violated. We are persuaded by claimant’s second contention only.
To successfully assert a VSSR, a claimant must establish that his or her injury resulted from the employer’s failure to comply with a specific safety requirement. State ex rel. Whitman v. Indus. Comm. (1936), 131 Ohio St. 375, 6 O.O. 88, 3 N. E.2d 52. A requirement is sufficiently specific when it “embraces such lawful, specific and definite requirements or standards of conduct * * * which are of a character plainly to apprise an employer of his legal obligation toward his employees.” State ex rel. Trydle v. Indus. Comm. (1972), 32 Ohio St.2d 257, 61 O.O.2d 488, 291 N.E.2d 748, paragraph one of the syllabus.
At issue is Ohio Adm.Code 4121:l-3-09(F)(2), which reads in part:
“(F) Catch platforms for pitched and flat roofs
“(1) Catch platforms for pitched roofs
“On pitched roofs with a rise of four inches in twelve or greater, sixteen feet or more above ground, and not having a parapet of at least thirty inches in height, catch platforms shall be installed. The platform shall extend two feet beyond the projection of the eaves and shall be provided with a standard guardrail substantially fixed in place. Safety belts attached to a lifeline which is securely fastened to the structure may be used in lieu of a catch platform.
“(2) For flat roofs
*28“On flat roofs not having a parapet of at least thirty inches in height, a standard guardrail substantially fixed in place may be used. Safety belts attached to a lifeline which is securely fastened to the structure may be used in lieu of a standard guardrail.” (Emphasis added.)
Citing the provision’s use of the term “may,” the commission found that Ohio Adm.Code 4121:l-3-09(F)(2) imposed no mandatory specific duties on the employer and could not, therefore, form the basis of a VSSR. Claimant counters that when read with provision (F)(1), provision (F)(2) did impose a mandatory obligation that was not fulfilled. We disagree. Even if these provisions could be read together, we agree with the commission that no mandatory specific duties are apparent to an employer interpreting provision (F)(2). We therefore hold that the commission did not abuse its discretion in finding Ohio Adm.Code 4121:l-3-09(F)(2) inapplicable herein.
Claimant also alleges a violation of Ohio Adm.Code 4121:l-3-03(J)(l). He did not, however, cite this section on his original VSSR application. Claimant argues that this omission is not fatal, since his application put all parties on notice that a violation of provision (J)(l) was being alleged. We agree.
Adequate notification may exist where an omitted regulation is obviously related to a regulation that was cited or was contained in a rule “immediately proximate” to it. State ex rel. Kirby v. S.G. Loewendick & Sons, Inc. (1992), 64 Ohio St.3d 433, 437, 596 N.E.2d 460, 463. In this case, we find the requisite similarity in content.
Ohio Adm.Code 4121:1 — 3—03(J)(1) provides:
“Lifelines, safety belts and lanyards shall be provided by the employer and it shall be the responsibility of the employee to wear such equipment when engaged in securing or shifting thrustouts, inspecting or working on overhead machines that support scaffolds, or on other high rigging, on steeply pitched roofs, by employees that work on poles or steel framed construction, by employees working on all swinging scaffolds, by all employees exposed to hazards of falling when the operation being performed is more than fifteen feet above ground or above a floor or platform, and by employees required to work on stored material in silos, hoppers, tanks, and similar storage areas. Lifelines and safety belts shall be securely fastened to the structure and shall sustain a static load of no less than five thousand four hundred pounds.”
Claimant did not cite this section, but did cite Ohio Adm.Code 4121:1-3-03(L)(1), which requires the use of safety nets where catch platforms or safety belts are impractical. Kirby, supra, suggested that Ohio Adm.Code 4121:1-3-03(J)(1) and (L)(l) are conceptually similar. Claimant also cited Ohio Adm.Code 4121:l-3-09(F)(l) and (F)(2), which, like Ohio Adm.Code 4121:l-3-03(J)(l), discussed the use of safety belts and lifelines. We thus find that the omitted and *29cited provisions are sufficiently related so as to adequately apprise the parties of a potential violation of Ohio Adm.Code 4121:1 — 3—03(J)(1) as well. Accordingly, Ohio Adm.Code 4121:l-3-03(J)(l) should be treated as having been raised initially.
We, therefore, affirm that portion of the judgment of the court of appeals that found Ohio Adm.Code 4121:1 — 3—09(F)(2) inapplicable. That portion of the judgment which found that the commission properly refused to consider the claimed violation of Ohio Adm.Code 4121:1 — 3—03(J)(1) is reversed, and the cause is returned to the commission for consideration of that alleged violation and an amended order, if any.

Judgment reversed in part and affirmed in part.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Stratton, JJ., concur.
Pfeifer and Cook, JJ., dissent and would affirm the judgment of the court of appeals in its entirety.

. Appellant appears to concede the inapplicability of Ohio Adm.Code 4121:1 — 3—09(L)(1) to this case.